Powell, J.
The only meritorious exception in the record is that the court charged the jury as follows: “If you find there are conflicts in the evidence, material conflicts, or conflicts about material matters, you will reconcile those; if you can, so as to make all witnesses speak the truth, without imputing perjury to any one. If you can not do this, then it would be your duty to believe that witness or those witnesses who have the best opportunity of knowing the facts about which they testify, and the least inducement to swear falsely.’-’ This was error; and in the light of the conflicting state of the evidence, and of the fact that the testimony of the plaintiff himself entered largely into the conflict, it was reversible error. Southern Mutual Ins. Co. v. Hudson, 113 Ga. 434 (38 S. E. 964); Hudson v. Best, 104 Ga. 131 (30 S. E. 688), and cit.

Judgment reversed.